Name: Council Regulation (EEC) No 1198/86 of 22 April 1986 amending, as a result of the accession of Spain, Regulations (EEC) No 1520/85, (EEC) No 1521/85 and (EEC) No 1522/85 in respect of Community tariff quotas for certain wines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/ 10 Official Journal of the European Communities 25 . 4. 86 COUNCIL REGULATION (EEC) No 1198/86 of 22 April 1986 amending, as a result of the accession of Spain , Regulations (EEC) No 1520/85 , (EEC) No 1521/85 and (EEC) No 1522/85 in respect of Community tariff quotas for certain wines originating in Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regad to the Act of Accession of Spain and Portugal, and in particular Article 50 thereof, Having regard to the proposal from the Commission , Whereas, on the basis of the 1970 Agreement between the European Economic Community and Spain and the acts annexed thereto ('), the Community opened, by Regulations (EEC) No 1 520/85 (2), (EEC) No 1 521 /85 0 and (EEC) No 1 522/85 (4) tariff quotas for :  Sherry wines falling within subheading ex 22.05 C,  Jumilla, Priorato, Rioja and Valdepenas wines falling within subheading ex 22.05 C,  Malaga wines falling within subheading ex 22.05 C, of the Common Customs Tariff, originating in Spain and valid for the period 1 July 1985 to 30 June 1986 ; Whereas these Regulations provide that admission of the wines in question to the benefit of these tariff measures is subject to production of a movement certificate A E 1 when imported and to observance of the free-at-frontier reference price ; whereas, following the accession of Spain , trade with that country amounts to intra-Community trade ; whereas accordingly the two conditions referred to above are now nugatory, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1520/85 is hereby amended as follows : 1 . the second subparagraph of paragraph 1 and para ­ graphs 2 and 3 shall be deleted, 2 . paragraph 4 shall become paragraph 2, 3 . in the new version of paragraph 2, the words 'a move ­ ment certificate A E 1 and ' shall be deleted . Article 2 Article 1 of Regulation (EEC) No 1521 /85 is hereby amended as follows : 1 . the second subparagraph of paragraph paragraph 1 and paragraphs 2 and 4 shall be deleted, 2 . paragraph 3 shall become paragraph 2, 3 . in the new version of paragraph 2 the words 'obser ­ vance of the price applying to them and' shall be deleted . Article 3 Article 1 of Regulation (EEC) No 1522/85 is hereby amended as follows : 1 . the second subparagraph of paragraph 1 and para ­ graphs 2 and 4 shall be deleted , 2 . paragraph 3 shall become paragraph 2. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1986 . For the Council The President H. van den BROEK (') OJ No L 182, 16 . 8 . 1970 , p. 1 . 0 OJ No L 150 , 8 . 6 . 1985, p. 1 . ( 3) OJ No L 150 , 8 . 6 . 1985, p. 5 . (4) OJ No L 150 , 8 . 6 . 1985, p. 11 .